Exhibit 10.1










STOCK PURCHASE AGREEMENT




 AMONG




CTT INTERNATIONAL DISTRUBUTORS INC.




RELIABLECOM INC.




SOHEL DISTRIBUTORS INC.







AND




SOHEL KAPADIA
















Dated May 9, 2007














039996.0183  NEW YORK  105505 v1




--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT







THIS STOCK PURCHASE AGREEMENT is made as of May 9, 2007 (the “Agreement”), among
CTT International Distributors Inc., a corporation existing under the laws of
Delaware (“Parent”), Reliablecom Inc., a corporation existing under the laws of
Delaware (the “Purchaser”), Sohel Distributors Inc., a corporation existing
under the laws of New York (“Sohel” or the “Company”), and the shareholder of
the Company listed on the signature pages hereof (the “Seller”).

W I T N E S S E T H:

WHEREAS, the Seller owns an aggregate of 200 shares of common stock,  no par
value, of Sohel (the “Shares”) which Shares constitute all of the issued and
outstanding shares of capital stock of the Company; and

WHEREAS, the Parent has agreed to become the sole stockholder of the Purchaser;
and

WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, the Shares for the purchase price and upon the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

ARTICLE I
SALE AND PURCHASE OF SHARES

1.1

Sale and Purchase of Shares.

Upon the terms and subject to the conditions contained herein, on the Closing
Date the Seller shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, all Shares of the
Companies owned by the Seller.  




ARTICLE II
PURCHASE PRICE AND PAYMENT

2.1

Amount of Purchase Price.

The purchase price for the Shares shall be: (i) the issuance to the Seller of
Eighty Five Thousand (85,000) shares of series A convertible preferred stock,
$.001 par value per share of Parent (the “Parent Preferred Stock”); and (ii) an
earn-out of additional compensation calculated as set forth herein (the
“Purchase Price”).  Certificates representing the Parent Preferred Stock shall
be registered in the name of the Seller and delivered to the Seller upon the
Closing.  





039996.0183  NEW YORK  105505 v1




--------------------------------------------------------------------------------

For a period of three years from the Closing date, within fifty (50) days after
the end of each of the Company’s first three fiscal quarters, the Company’s
Chief Financial Officer shall prepare quarterly financial statements in
accordance with generally accepted accounting principals (“GAAP”).  Such
financial statement shall include a calculation of the Company’s net profit for
quarter in accordance with GAAP and after deduction for accounts receivable
which have been outstanding for more than 45 days (“Quarterly Net Profit”).  The
Seller shall be paid an amount, if any, by which 50% of the Quarterly Net Profit
exceeds $37,500 (each, a “Quarterly Payout”).  Within one hundred five (105)
days after the end of the Company’s fourth fiscal quarter, the Company shall
prepare an annual financial statement in accordance with GAAP. Such financial
statement shall include a calculation of the Company’s net profit for year in
accordance with GAAP and after deduction for accounts receivable which have been
outstanding for more than 45 days (“Annual Net Profit”).  The Seller shall be
paid an amount, if any, by which 50% of the Annual Net Profit exceeds $150,000,
plus all Quarterly Payouts for such fiscal year.  In the event the Company does
not have a net profit based on the Quarterly Net Profits and Annual Net Profit,
the aggregate loss for such period shall be carried forward to the following
fiscal year.  All payments shall be made within fifteen (15) days of delivery of
the quarterly financial statements and profit calculation to the Seller.  The
Seller shall not be entitled to any payments for periods ending more than three
years after the Closing Date.




2.2

Adjustments to Purchase Price.  The Purchase Price shall be adjusted as follows:

On the Closing Date, the Seller shall deliver a certified calculation of each of
the Company’s working capital and accounts receivable as of the end of the day
prior to the Closing Date.  Working capital is defined as current assets, minus
current liabilities, less accounts receivable which have been outstanding for
more than 45 days, each as calculated in accordance with generally accepted
accounting principals. In the event the working capital shall be less than zero,
a number of shares of Parent Preferred Stock shall be cancelled which have a
value equal to two times the accounts receivable which remain uncollected.  The
value of the Parent Preferred Stock for the purpose of this calculation shall
equal the number of shares of common stock into which such Parent Preferred
Shares are convertible. In the event the certified accounts receivable are not
fully collected by the Company within 45 days of their origination, a number of
shares of Parent Preferred Stock shall be cancelled which have a value equal to
the accounts receivable which remain uncollected; provided that in the event the
accounts receivable which remain uncollected exceed $250,000, a number of shares
of Parent Preferred Stock shall be cancelled which have a value equal to two
times the accounts receivable which remain uncollected in excess of $250,000.
 The value of the Parent Preferred Stock for the purpose of this calculation
shall equal the number of shares of common stock into which such Parent
Preferred Shares are convertible.

In the event the number of shares of Parent Preferred Stock shall be reduced as
result of the foregoing provisions and subject accounts receivable are collected
by the Company, the Purchaser shall deliver an appropriate number of shares of
Parent Preferred Stock to the Seller.





039996.0183  NEW YORK  105505 v1

2




--------------------------------------------------------------------------------

ARTICLE III
CLOSING AND TERMINATION

3.1

Closing Date.  

Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Shares provided for in Section 1.1
hereof (the "Closing") shall take place at the offices of Sichenzia Ross
Friedman Ference LLP, 61 Broadway, New York, NY 10006 (or at such other place as
the parties may designate in writing) on such date as the Seller and the
Purchaser may designate.  The date on which the Closing shall be held is
referred to in this Agreement as the "Closing Date".

3.2

Termination of Agreement.

This Agreement may be terminated prior to the Closing as follows:

(a)

At the election of the Seller or the Purchaser on or after June 30, 2007, if the
Closing shall not have occurred by the close of business on such date, provided
that the terminating party is not in default of any of its obligations
hereunder;

(b)

by mutual written consent of the Seller and the Purchaser; or

(c)

by the Seller or the Purchaser if there shall be in effect a final nonappealable
order of a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
it being agreed that the parties hereto shall promptly appeal any adverse
determination which is not nonappealable (and pursue such appeal with reasonable
diligence).

3.3

Procedure Upon Termination.  

In the event of termination and abandonment by the Purchaser or the Sellers, or
both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Shares hereunder shall be abandoned, without further action by
the Purchaser or the Sellers.  If this Agreement is terminated as provided
herein, each party shall redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.

3.4

Effect of Termination.

In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Purchaser, the Company or the Seller;
provided, further, however, that nothing in this Section 3.4 shall relieve the
Purchaser or any Seller of any liability for a breach of this Agreement.





039996.0183  NEW YORK  105505 v1

3




--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER




The Seller hereby represents and warrants to the Purchaser that:

4.1.

Organization and Good Standing of the Company.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation as set forth above. Except as otherwise
provided herein, the Company is not required to be qualified to transact
business in any other jurisdiction where the failure to so qualify would have an
adverse effect on the business of the Company.




4.2.

Authority.




(a)

The Company has full power and authority (corporate and otherwise) to carry on
its business and has all permits and licenses that are necessary to the conduct
of its business or to the ownership, lease or operation of its properties and
assets, except where the failure to have such permits and licenses would not
have a material adverse effect on the Company’s business or operations
(“Material Adverse Effect”).




(b)

The execution of this Agreement and the delivery hereof to the Purchaser and the
sale contemplated herein have been, or will be prior to Closing, duly authorized
by the Company’s Board of Directors and by the Company’s stockholders having
full power and authority to authorize such actions.




(c)

Subject to any consents required under Section 4.7 below, the Seller and the
Company have the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of Seller and the Company
and constitutes a valid and binding obligation of the Seller and the Company
enforceable in accordance with its terms.




(d)

Except as set forth in Section 4.2, neither the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Company or the Seller is a party or by which it or any of them is bound, any
charter, regulation, or bylaw provision of the Company, or any decree, order, or
rule of any court or governmental authority or arbitrator that is binding on the
Company or the Seller in any way, except where such would not have a Material
Adverse Effect.




4.3.

Shares.




(a)

The Company’s authorized capital stock consists of 200 shares of Common Stock,
no par value per share, of which 200 shares have been issued to Seller.  All of
the Shares are duly authorized, validly issued, fully paid and non-assessable.








039996.0183  NEW YORK  105505 v1

4




--------------------------------------------------------------------------------

(b)

The Seller is the lawful record and beneficial owners of all the Shares, free
and clear of any liens, pledges, encumbrances, charges, claims or restrictions
of any kind, except as set forth in Section 4.3, and have, or will have on the
Closing Date, the absolute, unilateral right, power, authority and capacity to
enter into and perform this Agreement without any other or further
authorization, action or proceeding, except as specified herein.




(c)

There are no authorized or outstanding subscriptions, options, warrants, calls,
contracts, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatever under which any Seller or the
Company are or may become obligated to issue, assign or transfer any shares of
capital stock of the Companies except as set forth in Section 4.3.  Upon the
delivery to Purchaser on the Closing Date of the certificate(s) representing the
Shares, Purchaser will have good, legal, valid, marketable and indefeasible
title to all the then issued and outstanding shares of capital stock of the
Company, free and clear of any liens, pledges, encumbrances, charges,
agreements, options, claims or other arrangements or restrictions of any kind.




4.4.

Basic Corporate Records.  The copies of the Articles of Incorporation of the
Company certified by the Secretary of State or other authorized official of the
jurisdiction of incorporation), and the Bylaws of each of the Companies, as the
case may be (certified as of the date of this Agreement as true, correct and
complete by the Company’s secretary or assistant secretary), all of which have
been delivered to the Purchaser, are true, correct and complete as of the date
of this Agreement.




4.5.

Minute Books.  The minute books of the Company, which shall be exhibited to the
Purchaser between the date hereof and the Closing Date, each contain true,
correct and complete minutes and records of all meetings, proceedings and other
actions of the shareholders, Boards of Directors and committees of such Boards
of Directors of the Company, if any, except where such would not have a Material
Adverse Effect and, on the Closing Date, will, to the best of Sellers’
knowledge, contain true, correct and complete minutes and records of any
meetings, proceedings and other actions of the shareholders, respective Boards
of Directors and committees of such Boards of Directors of each such
corporation.




4.6.

Subsidiaries and Affiliates.  Except as set forth in Schedule 4.6, the Company
does not have any ownership, voting or profit and loss sharing percentage
interest in any other corporations, partnerships, businesses, entities,
enterprises or organizations.




4.7.

Consents.  Except as set forth in Schedule 4.7, no consents or approvals of any
public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the business currently
conducted by the Company can be conducted by the Purchaser in the same manner
after the Closing as heretofore conducted by the Company, nor will the
consummation of the transactions contemplated hereby result in creating,
accelerating or increasing any liability of the Company, except where the
failure of any of the foregoing would not have a Material Adverse Effect.








039996.0183  NEW YORK  105505 v1

5




--------------------------------------------------------------------------------

4.8.

Financial Statements.  Set forth on Schedule 4.8 hereto is the Company’s
unaudited statement of operations for the 12 months ended December 31, 2006 and
the unaudited balance sheet as of December 31, 2006 (the “Unaudited Financial
Statements”). The Unaudited Financial statements present fairly, in all material
respects, the assets and liabilities (whether accrued, absolute, contingent or
otherwise) of the Company, as of such date, and the sales and earnings of the
Company during the period covered thereby, in all material respects, and have
been prepared in substantial accordance with GAAP.  The financial condition and
results of operations for the Company as disclosed in the Unaudited Financial
Statements and the Financial Statements shall be materially similar in all
respects. Seller has delivered, or will deliver prior to Closing, to the
Purchaser copies of the following financial statements (which include all notes
and schedules attached thereto), all of which are true, complete and correct,
have been prepared from the books and records of the Company in accordance with
GAAP consistently applied with past practice and fairly present the financial
condition, assets, liabilities and results of operations of the Company as of
the dates thereof and for the periods covered thereby:




the audited balance sheet of the Company as at December 31, 2005 and 2006, and
the related statements of operations, and of cash flows the Company for the
period then ended and the unaudited balance sheet of the Company as at March 31,
2005 and 2006, and the related statements of operations, and of cash flows the
Company for the period then ended (such statements, including the related notes
and schedules thereto, are referred to herein as the “Financial Statements.”




In such Financial Statements, the statements of operations do not contain any
items of special or nonrecurring income or any other income not earned in the
ordinary course of business except as set forth in Schedule 4.8, and the
financial statements for the interim periods indicated include all adjustments,
which consist of only normal recurring accruals, necessary for such fair
presentation.  There are no facts, to the best of Seller’s knowledge, that under
generally accepted accounting principles consistently applied, would alter the
information contained in the foregoing Financial Statements in any material way.




The Final Closing Balance Sheet will be complete and correct in all material
respects determined in accordance with GAAP.




For the purposes hereof, the balance sheet of the Company as of December 31,
2006 is referred to as the “Balance Sheet” and December 31, 2006 is referred to
as the “Balance Sheet Date”.







4.9.

Records and Books of Account.  The records and books of account of the Company
reflect all material items of income and expense and all material assets,
liabilities and accruals, have been, and to the Closing Date will be, regularly
kept and maintained in conformity with GAAP applied on a consistent basis with
preceding years.




4.10.

Absence of Undisclosed Liabilities.  Except as and to the extent reflected or
reserved against in the Company’s Financial Statements or disclosed in Schedule
4.10,





039996.0183  NEW YORK  105505 v1

6




--------------------------------------------------------------------------------

there are no liabilities or obligations of the Companies of any kind whatsoever,
whether accrued, fixed, absolute, contingent, determined or determinable, and
including without limitation (i) liabilities to former, retired or active
employees of the Company under any pension, health and welfare benefit plan,
vacation plan or other plan of the Company, (ii) tax liabilities incurred in
respect of or measured by income for any period prior to the close of business
on the Balance Sheet Date, or arising out of transactions entered into, or any
state of facts existing, on or prior to said date, and (iii) contingent
liabilities in the nature of an endorsement, guarantee, indemnity or warranty,
and there is no condition, situation or circumstance existing or which has
existed that could reasonably be expected to result in any liability of the
Company, other than liabilities and contingent liabilities incurred in the
ordinary course of business since the Balance Sheet Date consistent with e the
Company’s recent customary business practice, none of which is materially
adverse to the Company.




4.11

Taxes.  




(a)

For purposes of this Agreement, “Tax” or “Taxes” refers to:  (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities relating to taxes, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and escheatment
payments, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity; (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of being or ceasing to
be a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treas. Reg.
Section 1.1502-6 or any comparable provision of foreign, state or local law);
and (iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) as a result of any express or implied obligation to indemnify
any other person or as a result of any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity.




(b)

(i)

The Company has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports (“Returns”) relating to Taxes
required to be filed by each of the Companies with any Tax authority effective
through the Closing Date.  All such Returns are true, correct and complete in
all respects, except for immaterial amounts where such would not have a Material
Adverse Effect.  The Company has paid all Taxes shown to be due on such Returns.
 Except as listed on Schedule 4.11 hereto, neither of the Companies is currently
the beneficiary of any extensions of time within which to file any Returns. The
Seller and the Company have furnished and made available to the Purchaser
complete and accurate copies of all income and other Tax Returns and any
amendments thereto filed by either of the Companies in the last three (3) years.




(ii)

The Company, as of the Closing Date, will have withheld and accrued or paid to
the proper authority all Taxes required to have been withheld and accrued or
paid, except for immaterial amounts where such would not have a Material Adverse
Effect.








039996.0183  NEW YORK  105505 v1

7




--------------------------------------------------------------------------------

(iii)

The Company has not been delinquent in the payment of any Tax nor is there any
Tax deficiency outstanding or assessed against such company.  The Company has
not executed any unexpired waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.




(iv)

There is no dispute, claim, or proposed adjustment concerning any Tax liability
of the Company either (A) claimed or raised by any Tax authority in writing or
(B)  based upon personal contact with any agent of such Tax authority, and there
is no claim for assessment, deficiency, or collection of Taxes, or proposed
assessment, deficiency or collection from the Internal Revenue Service or any
other governmental authority against either of the Companies which has not been
satisfied.  The Company is not a party to nor has it been notified in writing
that it is the subject of any pending, proposed, or threatened action,
investigation, proceeding, audit, claim or assessment by or before the Internal
Revenue Service or any other governmental authority, nor does either of the
Companies have any reason to believe that any such notice will be received in
the future. Except as set forth on Schedule 4.11, neither the Internal Revenue
Service nor any state or local taxation authority has ever audited any income
tax return of the Company.  The Company has not filed any requests for rulings
with the Internal Revenue Service.  Except as provided to the Company’s
respective accountants, no power of attorney has been granted by the Company or
its Affiliates with respect to any matter relating to Taxes of such company.
 There are no Tax liens of any kind upon any property or assets of the Company,
except for inchoate liens for Taxes not yet due and payable.




(v)

Except for immaterial amounts which would not have a Material Adverse Effect,
the Company has no liability for any unpaid Taxes which has not been paid or
accrued for or reserved on the Financial Statements in accordance with GAAP,
whether asserted or unasserted, contingent or otherwise.




(vi)

There is no contract, agreement, plan or arrangement to which the Company is a
party as of the date of this Agreement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Company that, individually or collectively, would reasonably be expected to give
rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). There is no contract, agreement, plan or arrangement to which the
Company is a party or by which it is bound to compensate any individual for
excise taxes paid pursuant to Section 4999 of the Code.




(vii)

The Company has not filed any consent agreement under Section 341(f) of the Code
or agreed to have Section 341(f)(2) of the Code apply to any disposition of a
subsection (f) asset (as defined in Section 341(f)(4) of the Code) owned by the
Companies.




(viii)

The Company is not a party to, nor has any obligation under any tax-sharing, tax
indemnity or tax allocation agreement or arrangement.




(ix)

None of the Company’s assets are tax exempt use property within the meaning of
Section 168(h) of the Code.








039996.0183  NEW YORK  105505 v1

8




--------------------------------------------------------------------------------

4.12.

Accounts Receivable.  The accounts receivable of the Company shown on the
Balance Sheet Date, and those to be shown in the Financial Statements, are, and
will be, actual bona fide receivables from transactions in the ordinary course
of business representing valid and binding obligations of others for the total
dollar amount shown thereon, and as of the Balance Sheet Date were not (and
presently are not) subject to any recoupments, set-offs, or counterclaims. All
such accounts receivable are, and will be collectible in amounts not less than
the amounts (net of reserves) carried on the books of the Company, including the
 Financial Statements, and will be paid in accordance with their terms.  Except
as listed on Schedule 4.12 hereto, all such accounts receivable are and will be
actual bona fide receivables from transactions in the ordinary course of
business.




4.13.

Inventory.  The inventories of the Companies are located at the locations listed
on Schedule 4.13 attached hereto. The inventories of each of the Companies shown
on its respective Balance Sheet (net of reserves) are carried at values which
reflect the normal inventory valuation policy of each of the Companies of
stating the items of inventory at average cost in accordance with generally
accepted accounting principles consistently applied.  Inventory acquired since
the Balance Sheet  Date has been acquired in the ordinary course of business and
valued as set forth above.  The Company will maintain the inventory in the
normal and ordinary course of business from the date hereof through the Closing
Date. Notwithstanding the foregoing, the Company is using commercially
reasonable best efforts to sell slow moving inventory prior to the Closing Date.




4.14.

Machinery and Equipment.  Except for items disposed of in the ordinary course of
business, all machinery, tools, furniture, fixtures, equipment, vehicles,
leasehold improvements and all other tangible personal property (hereinafter
“Fixed Assets”) of the Company currently being used in the conduct of its
business, or included in determining the net book value of each of the Companies
on theist respective Balance Sheet Date, together with any machinery or
equipment that is leased or operated the Company, are in fully serviceable
working condition and repair.  Said Fixed Assets shall be maintained in such
condition from the date hereof through the Closing Date.  Except as described on
Schedule 4.14 hereto, all Fixed Assets owned, used or held by the Company are
situated at its business premises and are currently used in its business.
 Schedule 4.14 describes all Fixed Assets owned by or an interest in which is
claimed by any other person (whether a customer, supplier or other person) for
which the Company is responsible (copies of all agreements relating thereto
being attached to said Schedule 4.14), and all such property is in the
respective Companies’ actual possession and is in such condition that upon the
return of such property in its present condition to its owner, the Company will
not be liable in any amount to such owner.  There are no outstanding
requirements or recommendations by any insurance company that has issued a
policy covering either (i) such Fixed Assets or (ii) any liabilities of the
Company relating to operation of the Business, or by any board of fire
underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any Fixed Assets or any changes
in the operations of the Business, any equipment or machinery used therein, or
any procedures relating to such operations, equipment or machinery.  All Fixed
Assets of the Companies are set forth on Schedule 4.14 hereto.








039996.0183  NEW YORK  105505 v1

9




--------------------------------------------------------------------------------

4.15.

Real Property Matters.  The Company owns any real property as of the date hereof
and has not owned any real property during the three years preceding the date
hereof.




4.16.

Leases.  All leases of real and personal property of the Company are described
in Schedule 4.16, are in full force and effect and constitute legal, valid and
binding obligations of the respective parties thereto enforceable in accordance
with their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor’s rights, and have not been assigned or encumbered.  The Company has
performed in all material respects the obligations required to be performed by
it under all such leases to date and it is not in default in any material
respect under any of said leases, except as set forth in Schedule 4.16, nor has
it made any leasehold improvements required to be removed at the termination of
any lease, except signs.  No other party to any such lease is in material
default thereunder.  Except as noted on Schedule 4.16, none of the leases listed
thereon require the consent of a third party in connection with the transfer of
the Shares.




4.17.

Patents, Software, Trademarks, Etc.  The Company owns, or possesses adequate
licenses or other rights to use, all patents, software, trademarks, service
marks, trade names and copyrights, trade secrets, and web sites, if any,
necessary to conduct its business as now operated by it.  The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, web sites,
if any, registered in the name of or owned or used by or licensed to the Company
and applications for any thereof (hereinafter the “Intangibles”) are described
or referenced in Schedule 4.17.  Seller hereby specifically acknowledge that all
right, title and interest in and to all patents and software listed on Schedule
4.17 as patents owned by the Company are owned by the Company or the Company has
a right to use same and that the ownership of such patents and software will be
transferred as part of the Company to Purchaser as part of the transaction
contemplated hereby.  No officer, director, shareholder or employee of the
Company or any relative or spouse of any such person owns any patents or patent
applications or any inventions, software, secret formulae or processes, trade
secrets or other similar rights, nor is any of them a party to any license
agreement, used by or useful to the Company or related to its business except as
listed in Schedule 4.17.  All of said Intangibles are valid and in good standing
to the best of Seller’s knowledge, and are free and clear of all liens, security
interests, charges, restrictions and encumbrances of any kind whatsoever, and
have not been licensed to any third party except as described in Schedule 4.17.
 The Company have not been charged with, nor have they infringed, nor to the
Seller’s knowledge is either threatened to be charged with infringement of, any
patent, proprietary rights or trade secrets of others in the conduct of its
business, and, to the date hereof, neither the Seller nor the Company has
received any notice of conflict with or violation of the asserted rights in
intangibles or trade secrets of others.  The Company is not now manufacturing
any goods under a present permit, franchise or license, except as set forth in
said Schedule 4.17.  The consummation of the transactions contemplated hereby
will not alter or impair any rights of the Company in any such Intangibles or in
any such permit, franchise or license, except as described in Schedule 4.17.
 The Intangibles and other like information and data are in such form and of
such quality and will be maintained in such a manner that the Companies can,
following the Closing, sell the products and provide the services heretofore
provided by it so that such products and services meet applicable specifications
and conform with the standards of quality and cost of production standards
heretofore met by it.  The Company has the sole and exclusive right to use its
corporate and trade names in the jurisdictions where it transacts business.








039996.0183  NEW YORK  105505 v1

10




--------------------------------------------------------------------------------

4.18.

Insurance Policies.  There is set forth in Schedule 4.18 a list and brief
description of all insurance policies on the date hereof held by the Company or
on which either pays premiums, including, without limitation, life insurance and
title insurance policies, which description includes the premiums payable by it
thereunder.  Schedule 4.18 also sets forth, in the case of any life insurance
policy held by the Company, the name of the insured under such policy, the cash
surrender value thereof and any loans thereunder.  All such insurance premiums
in respect of such coverage have been, and to the Closing Date will be, paid in
full, if due and owing.  All claims, if any, made against the Company which are
covered by such policies have been, or are being, settled or defended by the
insurance companies that have issued such policies.  Up to the Closing Date,
such insurance coverage will be maintained in full force and effect and will not
be cancelled, modified or changed without the express written consent of the
Purchaser, except to the extent the maturity dates of any such insurance
policies expiring prior to the Closing Date.  No such policy has been, or to the
Closing Date will be, cancelled by the issuer thereof, and, to the knowledge of
the Sellers and the Company, between the date hereof and the Closing Date, there
shall be no increase in the premiums with respect to any such insurance policy
caused by any action or omission of the Seller or of the Company.




4.19.

Banking and Personnel Lists.  The Seller and the Company will deliver to the
Purchaser prior to the Closing Date the following accurate lists and summary
descriptions relating to each of the Companies:




(i)

The name of each bank in which the Company has an account or safe deposit box
and the names of all persons authorized to draw thereon or have access thereto.




(ii)

The names, current annual salary rates and total compensation for the preceding
fiscal year of all of the present directors and officers of each of the Company,
and any other employees whose current base accrual salary or annualized hourly
rate equivalent is $20,000 or more, together with a summary of the bonuses,
percentage compensation and other like benefits, if any, paid or payable to such
persons for the last full fiscal year completed, together with a schedule of
changes since that date, if any.




(iii)

A schedule of workers’ compensation payments of the Company over the past five
full fiscal years and the fiscal year to date, a schedule of claims by employees
of the Company against the workers’ compensation fund for any reason over such
period, identification of all compensation and medical benefits paid to date on
each such claim and the estimated amount of compensation and medical benefits to
be paid in the future on each such claim.




(iv)

The name of all pensioned employees of the Company whose pensions are unfunded
and are not paid or payable pursuant to any formalized pension arrangements,
their agent and annual unfunded pension rates.








039996.0183  NEW YORK  105505 v1

11




--------------------------------------------------------------------------------

4.20.

Lists of Contracts, Etc.  There is included in Schedule 4.20 a list of the
following items (whether written or oral) relating to the Company, which list
identifies and fairly summarizes each item:




(i)

All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.




(ii)

All joint venture contracts of the Company or affiliates relating to the
Business;




(iii)

All contracts of the Company relating to (a) obligations for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) obligations under capital leases, (e) debt of others secured by a
lien on any asset of the Companies, and (f) debts of others guaranteed by the
Company.




(iv)

All agreements of the Company relating to the supply of raw materials for and
the distribution of the products of its business, including without limitation
all sales agreements, manufacturer’s representative agreements and distribution
agreements of whatever magnitude and nature, and any commitments therefor;




(v)

All contracts that individually provide for aggregate future payments to or from
the Company of $25,000 or more, to the extent not included in (i) through (iv)
above;




(vi)

All contracts of the Company that have a term exceeding one year and that may
not be cancelled without any liability, penalty or premium, to the extent not
included in (i) through (v) above;




(vii)

A complete list of all outstanding powers of attorney granted by the Company;
and




(viii)

All other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Business taken as a whole to the extent not included above.




Except as set forth in Schedule 4.20, (i) all contracts, agreements and
commitments of the Company set forth in Schedule 4.20 are valid, binding and in
full force and effect, and (ii) neither the Company nor, to the best of Seller’s
knowledge, any other party to any such contract, agreement, or commitment has
materially breached any provision thereof or is in default thereunder.  Except
as set forth in Schedule 4.20,





039996.0183  NEW YORK  105505 v1

12




--------------------------------------------------------------------------------

the sale of the Shares by the Seller in accordance with this Agreement will not
result in the termination of any contract, agreement or commitment of the
Company set forth in Schedule 4.20, and immediately after the Closing, each such
contract, agreement or commitment will continue in full force and effect without
the imposition or acceleration of any burdensome condition or other obligation
on the Companies resulting from the sale of the Shares by the Seller.  True and
complete copies of the contracts, leases, licenses and other documents referred
to in this Schedule 4.20 will be delivered to the Purchaser, certified by the
Secretary or Assistant Secretary of the Company as true, correct and complete
copies, not later than four weeks from the date hereof or ten business days
before the Closing Date, whichever is sooner.




There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on Schedule 4.20 hereto, all of which will be resolved to the
reasonable satisfaction of Purchaser prior to the Closing Date.  To the best
knowledge of Seller and the Company, there has not been any event, happening,
threat or fact that would lead them to believe that any of said customers or
vendors will terminate or materially alter their business relationship with
either of the Company after completion of the transactions contemplated by this
Agreement.




4.21.

Compliance With the Law.  Neither of the Company is in violation of any
applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement), except where such would not have a Material Adverse Effect.
 Except as set forth in Schedule 4.21, the Company has not been and is not now
charged with, or to the best knowledge of the Seller or the Company under
investigation with respect to, any violation of any applicable law, regulation,
order or requirement relating to any of the foregoing, nor, to the best
knowledge of the Seller or the Company after due inquiry, are there any
circumstances that would or might give rise to any such violation.  Each of the
Companies has filed all reports required to be filed with any governmental,
regulatory or administrative agency or authority.




4.22.

Litigation; Pending Labor Disputes.  Except as specifically identified on either
Balance Sheet or footnotes thereto or set forth in Schedule 4.22:




(i)

There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the best knowledge of Seller or the
Companies, threatened, against the Seller or the Company, relating to its
business or the Company or its properties (including leased property), or the
transactions contemplated by this Agreement, nor is there any basis known to
either the Company or the Seller for any such action.








039996.0183  NEW YORK  105505 v1

13




--------------------------------------------------------------------------------

(ii)

There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Seller or
the Company relating to its business or the Company the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or which limit or control or otherwise adversely
affect its method or manner of doing business.




(iii)

No work stoppage has occurred and is continuing or, to the knowledge of Seller
or the Company, is threatened affecting its business, and to the best of
Seller’s knowledge, no question involving recognition of a collective bargaining
agent exists in respect of any employees of the Company.




(iv)

There are no pending labor negotiations or, to the best of Seller’s knowledge,
union organization efforts relating to employees of the Company.




(v)

There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labor practices pending or, to the
best knowledge of the Seller or the Company, threatened before any governmental
or regulatory agency or authority or any court relating to employees of the
Companies.




4.23.

Absence of Certain Changes or Events.  The Company has not, since its respective
Balance Sheet Date, and except in the ordinary course of business consistent
with past practice and/or except as described on Schedule 4.23:




(i)

Incurred any material obligation or liability (absolute, accrued, contingent or
otherwise), except in the ordinary course of its business consistent with past
practice  or in connection with the performance of this Agreement, and any such
obligation or liability incurred in the ordinary course is not materially
adverse, except for claims, if any, that are adequately covered by insurance;




(ii)

Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Balance Sheet, and (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
were not materially adverse;




(iii)

Increased or established any reserve or accrual for taxes or other liability on
its books or otherwise provided therefor, except (a) as disclosed on the Balance
Sheet, or (b) as may have been required under generally accepted accounting
principles due to income earned or expense accrued since the Balance Sheet Date
and as disclosed to the Purchaser in writing;




(iv)

Mortgaged, pledged or subjected to any lien, charge or other encumbrance any of
its assets, tangible or intangible;




(v)

Sold or transferred any of its assets or cancelled any debts or claims or waived
any rights, except in the ordinary course of business and which has not been
materially adverse;





039996.0183  NEW YORK  105505 v1

14




--------------------------------------------------------------------------------

(vi)

Disposed of or permitted to lapse any patents or trademarks or any patent or
trademark applications material to the operation of its business;




(vii)

Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;




(viii)

Authorized any capital expenditure for real estate or leasehold improvements,
machinery, equipment or molds in excess of $5,000.00 in the aggregate;




(ix)

Except for this Agreement or as otherwise disclosed herein or in any schedule to
this Agreement, entered into any material transaction;




(x)

Issued any stocks, bonds, or other corporate securities, or made any declaration
or payment of any dividend or any distribution in respect of its capital stock;
or




(xi)

Experienced damage, destruction or loss (whether or not covered by insurance)
individually or in the aggregate materially and adversely affecting any of its
properties, assets or business, or experienced any other material adverse change
or changes individually or in the aggregate affecting its financial condition,
assets, liabilities or business.




4.24.

Employee Benefit Plans.




(a)

Schedule 4.24 lists a description of the only Employee Programs (as defined
below) that have been maintained (as such term is further defined below) by the
Company at any time during the five (5) years prior to the date hereof.




(b)

There has not been any failure of any party to comply with any laws applicable
with respect to any Employee Program that has been maintained by the Company,
except where such would not have a Material Adverse Effect.  With respect to any
Employee Programs now or heretofore maintained by either of the Companies, there
has occurred no breach of any duty under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or other applicable law which could result,
directly or indirectly in any taxes, penalties or other liability to the
Purchaser, the Company or any affiliate (as defined below), except for
immaterial exceptions which would not have a Material Adverse Effect.  No
litigation, arbitration, or governmental administrative proceeding (or
investigation) or other proceeding (other than those relating to routine claims
for benefits) is pending or, to the best knowledge of the Company and Seller,
threatened with respect to any such Employee Program.




(c)

Except as set forth in Schedule 4.24 attached hereto, neither of the Company nor
any affiliate has ever (i) provided health care or any other non-pension
benefits to any employees after their employment was terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA) or has ever promised to
provide such post-termination benefits or (ii) maintained an Employee Program
provided to such employees subject to Title IV of ERISA, Section 401(a) or
Section 412 of Code, including, without limitation, any Multiemployer Plan.








039996.0183  NEW YORK  105505 v1

15




--------------------------------------------------------------------------------

(d)

For purposes of this Section 4.24:

(i)

“Employee Program” means (A) all employee benefit plans within the meaning of
ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above.  In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;




(ii)

An entity “maintains” an Employee Program if such entity sponsors, contributes
to, or provides (or has promised to provide) benefits under such Employee
Program, or has any obligation (by agreement or under applicable law) to
contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);




(iii)

An entity is an “affiliate” of the either of the Companies for purposes of this
Section 3.24 if it would have ever been considered a single employer with either
of the Companies under ERISA Section 4001(b) or part of the same “controlled
group” as the Companies for purposes of ERISA Section 302(d)(8)(C); and




(iv)

“Multiemployer Plan” means a (pension or non-pension) employee benefit plan to
which more than one employer contributes and which is maintained pursuant to one
or more collective bargaining agreements.




4.25.

Product Warranties and Product Liabilities.  The product warranties and return
policies of the Company in effect on the date hereof and the types of products
to which they apply are described on Schedule 4.25 hereto.  Schedule 4.25 also
sets forth all product liability claims involving amounts in controversy in
excess of $5,000 that are currently either pending or, to the best of the
Seller’s and the Company’s knowledge, threatened against the Company.  The
Company has not paid in the aggregate, or allowed as credits against purchases,
or received claims for more than one percent (1%) per year of gross sales, as
determined in accordance with GAAP consistently applied, during the past three
years pursuant to obligations under any warranty or any product liability claim
with respect to goods manufactured, assembled or furnished by the Company.  The
future cost of performing all such obligations and paying all such product
liability claims with respect to goods manufactured, assembled or furnished
prior to the Closing Date will not exceed the average annual cost thereof for
said past three year period.








039996.0183  NEW YORK  105505 v1

16




--------------------------------------------------------------------------------

4.26.

Assets.   The assets of the Company are located at the locations listed on
Schedule 4.26 attached hereto. Except as described in Schedule 4.26, the assets
of the Company are, and together with the additional assets to be acquired or
otherwise received by the Companies prior to the Closing, will at the Closing
Date be, sufficient in all material respects to carry on the operations of the
business as now conducted by the Company.  The Company is the only business
organization through which the Business is conducted.  Except as set forth in
Schedule 4.16 or Schedule 4.26, all assets used by the Seller and the Company to
conduct the Business are, and will on the Closing Date be, owned by the Company,
respectively.




4.27.

Absence of Certain Commercial Practices.  Except as described on Schedule 4.27,
neither of the Company nor the Seller has made any payment (directly or by
secret commissions, discounts, compensation or other payments) or given any
gifts to another business concern, to an agent or employee of another business
concern or of any governmental entity (domestic or foreign) or to a political
party or candidate for political office (domestic or foreign), to obtain or
retain business for the Companies or to receive favorable or preferential
treatment, except for gifts and entertainment given to representatives of
customers or potential customers of sufficiently limited value and in a form
(other than cash) that would not be construed as a bribe or payoff.




4.28.

Licenses, Permits, Consents and Approvals.  The Company has, and at the Closing
Date will have, all licenses, permits or other authorizations of governmental,
regulatory or administrative agencies or authorities (collectively, “Licenses”)
required to conduct the Business, except for any failures of such which would
not have a Material Adverse Effect. All Licenses of the Company are listed on
Schedule 4.28 hereto.  At the Closing, the Company will have all such Licenses
which are material to the conduct of the Business and will have renewed all
Licenses which would have expired in the interim.  Except as listed in Schedule
4.28, no registration, filing, application, notice, transfer, consent, approval,
order, qualification, waiver or other action of any kind (collectively, a
“Filing”) will be required as a result of the sale of the Shares by Seller in
accordance with this Agreement (a) to avoid the loss of any License or the
violation, breach or termination of, or any default under, or the creation of
any lien on any asset of the Companies pursuant to the terms of, any law,
regulation, order or other requirement or any contract binding upon the
Companies or to which any such asset may be subject, or (b) to enable Purchaser
(directly or through any designee) to continue the operation of the Company and
the Business substantially as conducted prior to the Closing Date.  All such
Filings will be duly filed, given, obtained or taken on or prior to the Closing
Date and will be in full force and effect on the Closing Date.




4.29.

Environmental Matters. Except as set forth on Schedule 4.29 hereto:

(a)

The operations of the Company to the best knowledge of Seller, are in compliance
with all applicable Laws promulgated by any governmental entity which prohibit,
regulate or control any hazardous material or any hazardous material activity
(“Environmental Laws”) and all permits issued pursuant to Environmental Laws or
otherwise except for where noncompliance or the absence of such permits would
not, individually or in the aggregate, have a Material Adverse Effect;





039996.0183  NEW YORK  105505 v1

17




--------------------------------------------------------------------------------

(b)

 The Company has obtained all permits required under all applicable
Environmental Laws necessary to operate its business, except for any failures of
such which would not have a Material Adverse Effect;

(c)

The Company is not the subject of any outstanding written order or Contract with
any governmental authority or person respecting Environmental Laws or any
violation or potential violations thereof; and,

(d)

The Company has not received any written communication alleging that it may be
in violation of any Environmental Law, or any permit issued pursuant to
Environmental Law, or may have any liability under any Environmental Law.




4.30

Broker.  Except as specified in Schedule 4.30, neither the Company nor the
Seller has retained any broker in connection with any transaction contemplated
by this Agreement.  Purchaser and the Company shall not be obligated to pay any
fee or commission associated with the retention or engagement by the Company or
Seller of any broker in connection with any transaction contemplated by this
Agreement.




4.31.

Related Party Transactions.  Except as described in Schedule 4.31, all
transactions during the past five years between the Company and any current or
former shareholder or any entity in which the Company or any current or former
shareholder had or has a direct or indirect interest have been fair to the
Companies as determined by thier respective Board of Directors.  No portion of
the sales or other on-going business relationships of the Company is dependent
upon the friendship or the personal relationships (other than those customary
within business generally) of the Seller, except as described in Schedule 4.31.
 During the past five years, the Company has not forgiven or cancelled, without
receiving full consideration, any indebtedness owing to it by the Seller.  




4.32

Patriot Act.  The Company and the Seller certify that neither of the Company has
been designated, and is not owned or controlled, by a “suspected terrorist” as
defined in Executive Order 13224.  The Company and the Seller hereby acknowledge
that the Purchaser seeks to comply with all applicable laws concerning money
laundering and related activities.  In furtherance of those efforts, the Company
and the Seller hereby represent, warrant and agree that:  (i) none of the cash
or property that the Seller have contributed or paid or will contribute and pay
to the Company has been or shall be derived from, or related to, any activity
that is deemed criminal under United States law; and (ii) no contribution or
payment by the Company to the Purchaser, to the extent that they are within the
Company’s control shall cause the Purchaser to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.  The Seller shall promptly
notify the Purchaser if any of these representations ceases to be true and
accurate regarding the Seller or the Companies.  The Seller agrees to provide
the Purchaser any additional information regarding the Companies that the
Purchaser reasonably requests to ensure compliance with all applicable laws
concerning money laundering and similar activities.





039996.0183  NEW YORK  105505 v1

18




--------------------------------------------------------------------------------

4.33

Investment Intent.

Shares of Parent Preferred Stock are being acquired hereunder by the Seller for
investment purposes only, for their own account, not as a nominee or agent and
not with a view to the distribution thereof.  The Seller has no present
intention to sell or otherwise dispose of the Parent Preferred Stock and they
will not do so except in compliance with the provisions of the Securities Act of
1933, as amended, and applicable law.  The Seller understands that the Parent
Preferred Stock which may be acquired hereunder must be held by them
indefinitely unless a subsequent disposition or transfer of any of said shares
is registered under the Securities Act of 1933, as amended, or is exempt from
registration therefrom.  The Seller further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to such
Seller) promulgated under the Securities Act of 1933, as amended, depends on the
satisfaction of various conditions, and that, if and when applicable, Rule 144
may afford the basis for sales only in limited amounts.




4.34

Investment Experience; Suitability.




The Seller is a sophisticated investors familiar with the type of risks inherent
in the acquisition of securities such as the Parent Preferred Stock and the
Seller’s financial position is such that the Seller can afford to retain the
shares of Parent Preferred Stock for an indefinite period of time without
realizing any direct or indirect cash return on its investment.

4.35

Accreditation.




The Seller is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.  The
Seller understands that the shares of Parent Preferred Stock are being offered
in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Purchaser is
relying upon the truth and accuracy of, and the Seller’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Sellers set forth herein in order to determine the availability of such
exemptions and the eligibility of the Seller to acquire the Parent Preferred
Stock.





039996.0183  NEW YORK  105505 v1

19




--------------------------------------------------------------------------------

4.36.

Disclosure.  All statements contained in any schedule, certificate, opinion,
instrument, or other document delivered by or on behalf of the Seller or the
Company pursuant hereto or in connection with the transactions contemplated
hereby shall be deemed representations and warranties by the Seller and the
Company herein.  No statement, representation or warranty by the Seller or the
Company in this Agreement or in any schedule, certificate, opinion, instrument,
or other document furnished or to be furnished to the Purchaser pursuant hereto
or in connection with the transactions contemplated hereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading or necessary in order to provide a prospective
purchaser of the business of the Company with full and fair disclosure
concerning the Company, their business, and the Company’s affairs.







ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

5.1

Organization and Good Standing.

Each of the Parent and the Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

5.2

Authority.

(a)

The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been, or will prior to Closing be, duly
and validly approved and acknowledged by all necessary corporate action on the
part of each of the Parent and the Purchaser.




(b)

The execution of this Agreement and the delivery hereof to the Seller and the
purchase contemplated herein have been, or will be prior to Closing, duly
authorized by each of the Parent’s and the Purchaser’s Board of Directors having
full power and authority to authorize such actions.




5.3

Conflicts; Consents of Third Parties.  

(a)

The execution and delivery of this Agreement, the acquisition of the Shares by
Purchaser and the consummation of the transactions herein contemplated, and the
compliance with the provisions and terms of this Agreement, are not prohibited
by the Articles of Incorporation or Bylaws of the Purchaser and will not
violate, conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, any court order, indenture, mortgage, loan
agreement, or other agreement or instrument to which the Purchaser is a party or
by which it is bound.

(b)

No consent, waiver, approval, order, permit or authorization of, or declaration
or filing with, or notification to, any person or governmental body is required
on the part of the Purchaser in connection with the execution and delivery of
this Agreement or the Purchaser Documents or the compliance by Parent or
Purchaser with any of the provisions hereof or thereof.





039996.0183  NEW YORK  105505 v1

20




--------------------------------------------------------------------------------

5.4

Litigation.

There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Parent or Purchaser to enter into this Agreement or consummate
the transactions contemplated hereby.

5.5

Investment Intention.

The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to the distribution (as such term is used in
Section 2(11) of the Securities Act of 1933, as amended (the "Securities Act")
thereof.  Purchaser understands that the Shares have not been registered under
the Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

5.6

Broker.

Neither the Parent or the Purchaser has retained any broker in connection with
any transaction contemplated by this Agreement.  Seller shall not be obligated
to pay any fee or commission associated with the retention or engagement by the
Parent or Purchaser of any broker in connection with any transaction
contemplated by this Agreement.

5.7

Patriot Act.  The Parent and the Purchaser certify that neither the Parent, the
Purchaser nor any of their subsidiaries has been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224.  The
Parent and the Purchaser hereby acknowledge that the Companies and the Seller
seek to comply with all applicable laws concerning money laundering and related
activities.  In furtherance of those efforts, the Parent and the Purchaser
hereby represent, warrant and agree that:  (i) none of the cash or property that
the Parent or the Purchaser has contributed or paid or will contribute and pay
to the Seller has been or shall be derived from, or related to, any activity
that is deemed criminal under United States law; and (ii) no contribution or
payment by the Parent or the Purchaser or any of their subsidiaries to the
Seller, to the extent that they are within the Parents’ and the Purchaser’s
control shall cause the Seller or the Companies to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.  The Parent and the
Purchaser shall promptly notify the Seller if any of these representations
ceases to be true and accurate regarding the Parent, the Purchaser or any of
their subsidiaries.  The Parent and the Purchaser agree to provide the Seller
any additional information regarding the Purchaser or any of its subsidiaries
that the Seller reasonably requests to ensure compliance with all applicable
laws concerning money laundering and similar activities.

5.8

Due Authorization of Parent Preferred Stock.  The shares of Parent Preferred
Stock when delivered to the Seller shall be validly issued and outstanding as
fully paid and non-assessable, free and clear of any liens, pledges,
encumbrances, charges, agreements, options, claims or other arrangements or
restrictions of any kind.





039996.0183  NEW YORK  105505 v1

21




--------------------------------------------------------------------------------

ARTICLE VI
COVENANTS

6.1

Access to Information.

The Seller and the Company agree that, prior to the Closing Date, the Purchaser
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company
and its Subsidiaries and such examination of the books, records and financial
condition of the Company and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.  Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Seller shall cooperate, and shall cause the
Companies to cooperate, fully therein.  No investigation by the Parent or the
Purchaser prior to or after the date of this Agreement shall diminish or obviate
any of the representations, warranties, covenants or agreements of the Seller
contained in this Agreement or the Seller Documents.  In order that the Parent
and the Purchaser may have full opportunity to make such physical, business,
accounting and legal review, examination or investigation as it may reasonably
request of the affairs of the Company, the Seller shall cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of the Company to cooperate fully with such representatives in connection with
such review and examination.

6.2

Conduct of the Business Pending the Closing.

(a)

Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Seller shall, and shall cause the Company
to:

(i)

Conduct the businesses of the Company only in the ordinary course consistent
with past practice;

(ii)

Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with Persons
having business dealings with the Company;

(iii)

Maintain (A) all of the assets and properties of the Company in their current
condition, ordinary wear and tear excepted and (B) insurance upon all of the
properties and assets of the Company in such amounts and of such kinds
com-parable to that in effect on the date of this Agreement;





039996.0183  NEW YORK  105505 v1

22




--------------------------------------------------------------------------------

(iv)

(A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation the
Company; and

(v)

Comply in all material respects with applicable laws.

(b)

Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Seller shall not, and shall cause the
Company not to:

(i)

Declare, set aside, make or pay any dividend or other distribution in respect of
the capital stock of the Company or repurchase, redeem or otherwise acquire any
outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Company;

(ii)

Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Companies or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;

(iii)

Effect any recapitalization, reclassification, stock split or like change in the
capitalization of the Company;

(iv)

Amend the certificate of incorporation or by-laws of the Company;

(v)

(A) materially increase the annual level of compensation of any employee of the
Companies, (B) increase the annual level of compensation payable or to become
payable by the Company to any of its executive officers, (C) grant any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Company is a party
or involving a director, officer or employee of e the Company in his or her
capacity as a director, officer or employee of the Company;

(vi)

Except for trade payables and for indebtedness for borrowed money incurred in
the ordinary course of business and consistent with past practice, borrow monies
for any reason or draw down on any line of credit or debt obligation, or become
the guarantor, surety, endorser or otherwise liable for any debt, obligation or
liability (contingent or otherwise) of any other Person, or change the terms of
payables or receivables;





039996.0183  NEW YORK  105505 v1

23




--------------------------------------------------------------------------------

(vii)

Subject to any lien (except for leases that do not materially impair the use of
the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company;

(viii)

Acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of the material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice) of the Company except, with respect to the items listed on Schedule
6.2(b)(viii) hereto, as previously consented to by the Purchaser;

(ix)

Cancel or compromise any debt or claim or waive or release any material right of
either of the Company except in the ordinary course of business consistent with
past practice;

(x)

Enter into any commitment for capital expenditures out of the ordinary course;

(xi)

Permit the Company to enter into any transaction or to make or enter into any
Contract which by reason of its size or otherwise is not in the ordinary course
of business consistent with past practice;

(xii)

Permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;

(xiii)

Except for transfers of cash pursuant to normal cash management practices,
permit either of the Companies to make any investments in or loans to, or pay
any fees or expenses to, or enter into or modify any Contract with, any Seller
or any Affiliate of any Seller; or

(xiv)

Agree to do anything prohibited by this Section 6.2 or anything which would make
any of the representations and warranties of the Sellers in this Agreement or
the Seller Documents untrue or incorrect in any material respect as of any time
through and including the Effective Time.

6.3

Consents.

The Seller shall use their best efforts, and the Parent and the Purchaser shall
cooperate with the Seller, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 4.7 hereof; provided, however, that neither the Seller
nor the Parent or the Purchaser shall be obligated to pay any consideration
therefor to any third party from whom consent or approval is requested.

6.4

Other Actions.

Each of the Seller, the Parent and the Purchaser shall use its best efforts to
(i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.





039996.0183  NEW YORK  105505 v1

24




--------------------------------------------------------------------------------

6.5

No Solicitation.

Until the Closing or the termination of this Agreement in accordance with the
provisions of section 3.2, the Seller will not, and will not cause or permit the
Company or any of the Company’s directors, officers, employees, representatives
or agents (collectively, the "Representatives") to, directly or indirectly, (i)
discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination, purchase or
disposition of any amount of the assets or capital stock or other equity
interest in the Company other than the transactions contemplated by this
Agreement (an "Acquisition Transaction"), (ii) facilitate, encourage, solicit or
initiate discussions, negotiations or submissions of proposals or offers in
respect of an Acquisition Transaction, (iii) furnish or cause to be furnished,
to any Person, any information concerning the business, operations, properties
or assets of the Company in connection with an Acquisition Transaction, or (iv)
otherwise cooperate in any way with, or assist or participate in, facilitate or
encourage, any effort or attempt by any other Person to do or seek any of the
foregoing.  The Seller will inform the Purchaser in writing immediately
following the receipt by any Seller, the Company or any Representative of any
proposal or inquiry in respect of any Acquisition Transaction.

6.6

Preservation of Records.

Subject to Section 9.4(e) hereof (relating to the preservation of Tax records),
the Seller and the Purchaser agree that each of them shall preserve and keep the
records held by it relating to the business of the Companies for a period of
three years from the Closing Date and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, any insurance claims by, legal proceedings against or
governmental investigations of the Seller, the Parent or the Purchaser or any of
their Affiliates or in order to enable the Seller, the Parent or the Purchaser
to comply with their respective obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby.  

6.7

Publicity.

None of the Seller, the Parent or the Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Parent, the Purchaser or the Seller, disclosure is otherwise
required by applicable Law or by the applicable rules of any stock exchange on
which the Parent lists securities, provided that, to the extent required by
applicable law, the party intending to make such release shall use its best
efforts consistent with such applicable law to consult with the other party with
respect to the text thereof.





039996.0183  NEW YORK  105505 v1

25




--------------------------------------------------------------------------------

6.8

Use of Name.  

The Seller hereby agrees that upon the consummation of the transactions
contemplated hereby, the Purchaser and the Company shall have the sole right to
the use of the names "Sohel Distributors Inc." and the Seller shall not, and
shall not cause or permit any Affiliate to, use such name or any variation or
simulation thereof.

6.9

Employment Agreements.  

On or prior to the Closing Date, Sohel Kapadia shall enter into an employment
agreement with the Company, substantially in the form of agreement attached
hereto as Exhibit 6.9 (the “Employment Agreement”).  

6.10

Board of Directors.  

The Board of Directors of the Company as of the Closing Date shall consist of
one member appointed by the Seller and three members appointed by the Purchaser.

6.11

Financial Statements.

The Seller will provide the Financial Statements to the Purchaser as soon as
practicable.




6.12

Tax Election.  

At the sole discretion of the Purchaser, the Seller agree to make a timely
election under Internal Revenue Code Section 338(h)(10) (“338(h)(10) election”),
and Purchaser shall indemnify and hold harmless Seller from and against any Tax
liabilities imposed on Sellers as a result of having made any such 338(h)(10)
election to the extent that such Tax liabilities exceed the Tax liabilities that
the Sellers would incur in the absence of such election (the “Purchaser Tax
Payments”).  In the event that the Seller incur any Tax obligations as a result
of the 338(h)(10) election which are in excess of amounts due had the
transactions set forth herein been taxed as a stock sale, then the amount that
the Purchaser shall be required to reimburse Sellers under this paragraph (1)
shall be grossed up to assure that Seller do not incur any Tax cost as a result
of the 338(h)(10) election and the reimbursement payments under this paragraph
and (2) shall take into account the highest marginal income tax rate applicable
to payments of this type at the applicable times as applies to the Seller.  Any
Purchaser Tax Payments shall be treated by the parties as additional Purchase
Price and shall be paid to Seller not less than seven (7) days prior to the time
Seller is required to pay such amounts with a Federal tax return or estimate.




6.13

Tax Matters.

(a)

Tax Periods Ending on or Before the Closing Date.  The Seller shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for the
Company for all periods ending on or prior to the Closing Date which are filed
after the Closing Date as soon as practicable and prior to the date due
(including any proper extensions thereof).  The Seller shall permit the Company
and the Purchaser to review and provide comments, if any,





039996.0183  NEW YORK  105505 v1

26




--------------------------------------------------------------------------------

on each such Return described in the preceding sentence prior to filing.  Unless
the Purchaser or the Company provides comments to the Seller, the Company shall
deliver to the Seller each such Return signed by the appropriate officer(s) of
either of the Companies for filing within ten (10) days following the Seller’s
delivery to the Company and the Purchaser of any such Return.  The Seller shall
deliver to the Company promptly after filing each such Return a copy of the
filed Return and evidence of its filing.  The Seller shall pay the costs and
expenses incurred in the preparation and filing of the Tax Returns on or before
the date such costs and expenses are due.




If the Company provides comments to the Seller and at the end of such ten (10)
day period the Company and the Seller has failed to reach written agreement with
respect to all of such disputed items, the parties shall submit the unresolved
items to arbitration for final determination. Promptly, but no later than thirty
(30) days after its acceptance of its appointment as arbitrator, the arbitrator
shall render an opinion as to the disputed items. The determination of the
arbitrator shall be conclusive and binding upon the parties. The Company filing
the Return and the Seller (as a group) shall each pay one half of the fees,
costs and expenses of the arbitrator. The prevailing party may be entitled to an
award of pre- and post-award interest as well as reasonable attorneys’ fees
incurred in connection with the arbitration and any judicial proceedings related
thereto as determined by the arbitrator.




(b)

Tax Periods Beginning Before and Ending After the Closing Date.  The Company or
the Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Returns of the Company for Tax periods that begin before the Closing
Date and end after the Closing Date.  To the extent such Taxes are not fully
reserved for in the Company’s financial statements, the Seller shall pay to the
respective company an amount equal to the unreserved portion of such Taxes that
relates to the portion of the Tax period ending on the Closing Date.  Such
payment, if any, shall be paid by the Sellers within fifteen (15) days after
receipt of written notice from the Company or the Purchaser that such Taxes were
paid by the Companies or the Purchaser for a period beginning prior to the
Closing Date.  For purposes of this Section, in the case of any Taxes that are
imposed on a periodic basis and are payable for a Taxable period that includes
(but does not end on) the Closing Date, the portion of such Tax that relates to
the portion of such Tax period ending on the Closing Date shall (i) in the case
of any Taxes other than Taxes based upon or related to income or receipts, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Tax period (the “Pro Rata Amount”), and (ii) in the case of any Tax based
upon or related to income or receipts, be deemed equal to the amount that would
be payable if the relevant Tax period ended on the Closing Date.  The Seller
shall pay to the Company with the payment of any taxes due hereunder, the
Sellers’ Pro Rata Amount of the costs and expenses incurred by the Purchaser or
Sohel or SDI in the preparation and filing of the Tax Returns. Any net operating
losses or credits relating to a Tax period that begins before and ends after the
Closing Date shall be taken into account as though the relevant Tax period ended
on the Closing Date.  All determinations necessary to give effect to the
foregoing allocations shall be made in a reasonable manner as agreed to by the
parties.




(c)

Refunds and Tax Benefits.  Any Tax refunds that are received after the Closing
Date by the Seller (other than tax refunds received in connection with such
Sellers individual tax Returns),





039996.0183  NEW YORK  105505 v1

27




--------------------------------------------------------------------------------

the Purchaser or the Company, and any amounts credited against Tax to which the
Sellers, the Purchaser or the Company become entitled, shall be for the account
of the Company, and the Seller shall pay over to the Company any such refund or
the amount of any such credit within fifteen (15) days after receipt or
entitlement thereto.  In addition, to the extent that a claim for refund or a
proceeding results in a payment or credit against Tax by a taxing authority to
the Seller, the Seller shall pay such amount to the Company within fifteen (15)
days after receipt or entitlement thereto.




(d)

Cooperation on Tax Matters.




(i)

The Purchaser, the Company and the Seller shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
any Returns pursuant to this Section and any audit, litigation or other
proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the other party's request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.  The
Company and the Seller agree (A) to retain all books and records with respect to
Tax matters pertinent to the Company relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by the Purchaser or the Seller, any extensions thereof)
of the respective tax periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Company or the
Seller, as the case may be, shall allow the other party to take possession of
such books and records.




(ii)

The Purchaser and the Seller further agree, upon request, to use their
commercially reasonable best efforts to obtain any certificate or other document
from any governmental authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).




(iii)

The Purchaser and the Seller further agree, upon request, to provide the other
party with all information that either party may be required to report pursuant
to §6043 of the Code and all Treasury Department Regulations promulgated
thereunder.




6.14

Non-Competition. Unless the Seller’s employment with the Company pursuant to the
Employment Agreement is terminated by the Company without cause, for a period of
three years after the Closing Date, Seller agrees not to engage in any of the
following competitive activities: (a) engaging directly or indirectly in any
business or activity substantially similar to any business or activity engaged
in (or scheduled to be engaged) by the Company or the Purchaser; (b) engaging
directly or indirectly in any business or activity competitive with any business
or activity engaged in (or scheduled to be engaged) by the Company or the
Purchaser; (c) soliciting or taking away any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor of the
Company or the Purchaser, or attempting to so solicit or take away; (d)
interfering with any contractual or other relationship between e the Company s
or the Purchaser and any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor; or (e) using, for the benefit
of any person or entity other than the Company, any confidential information of
the Company or the Purchaser. In addition, the Seller shall not make or permit
the making of any negative statement of any kind concerning the Company, the
Parent, the Purchaser or their affiliates, or their directors, officers or
agents.





039996.0183  NEW YORK  105505 v1

28




--------------------------------------------------------------------------------

6.15

Guaranty of Lease Obligations.  On the Closing Date, the Parent shall provide a
guaranty in the form of agreement attached hereto as exhibit 6.15, pursuant to
which the Parent will guaranty the obligations of the Company under the real
property leases described on Schedule 4.16 (the “Guaranty”).  

6.16

Sohel Investment.  On or prior to the Closing Date, the Purchaser shall make an
advance of $2,000,000 in Sohel which advance shall be used solely for working
capital (the “Investment”).

6.17

Right of First Refusal on Sale.  In the event the Purchaser desires to the sell
the Shares or substantially all of the assets of the Company, the Purchaser
shall provide written notice to the Seller of proposed terms of such
transaction.  The Seller shall have a period of five (5) business days in which
to determine if the Seller wishes to consummate such transaction on the same
terms.  If the Seller provides written notice within such five (5) business days
to the Purchaser of his desire to consummate such transaction, the Seller will
then have an additional period of ten (10) business days to complete the
transaction.  If the Seller does not provide written notice or complete the
transaction during the foregoing time periods, the Purchaser shall be free to
complete the transaction with other parties.




6.18

Limit on Use of Companies Assets.  The assets of the Company, including without
limitation intellectual property, shall solely be used for the benefit of the
Company and may not be utilized by Parent, Purchaser or any affiliate of the
Parent or Purchaser without the prior written consent of the Seller, for so long
as the Seller shall be employed by the Company.  The Company will not form any
subsidiaries or otherwise acquire other entities without the prior written
consent of the Seller, for so long as the Seller shall be employed by the
Company.







ARTICLE VII
CONDITIONS TO CLOSING

7.1

Conditions Precedent to Obligations of the Parent and the Purchaser.  

The obligation of the Parent and the Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by the Parent and the Purchaser in whole or in part to the extent
permitted by applicable law):





039996.0183  NEW YORK  105505 v1

29




--------------------------------------------------------------------------------

(a)

all representations and warranties of the Seller contained herein shall be true
and correct as of the date hereof;

(b)

all representations and warranties of the Seller contained herein qualified as
to materiality shall be true and correct, and the representations and warranties
of the Sellers contained herein not qualified as to materiality shall be true
and correct in all material respects, at and as of the Closing Date with the
same effect as though those representations and warranties had been made again
at and as of that time;

(c)

the Seller shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by  them on or prior to the Closing Date;

(d)

the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;

(e)

Certificates representing 100% of the Shares shall have been, or shall at the
Closing be, validly delivered and transferred to the Purchaser, free and clear
of any and all Liens;

(f)

there shall not have been or occurred any Material Adverse Change;

(g)

the Seller shall have obtained all consents and waivers referred to in Section
4.7 hereof, in a form reasonably satisfactory to the Purchaser, with respect to
the transactions contemplated by this Agreement;

(h)

no Legal Proceedings shall have been instituted or threatened or claim or demand
made against the Sellers, the Company, or the Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;

(i)

the Purchaser shall have received the written resignations of each director of
the Companies, other than Sohel Kapadia;

(j)

 the Employment Agreement shall have been executed by Sohel Kapadia and the
Company;

(k)

the Parent shall have become the sole stockholder of the Purchaser.     




7.2

Conditions Precedent to Obligations of the Seller.  

The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Seller in whole or in part to the extent permitted by applicable law):





039996.0183  NEW YORK  105505 v1

30




--------------------------------------------------------------------------------

(a)

all representations and warranties of the Parent and the Purchaser contained
herein shall be true and correct as of the date hereof;

(b)

all representations and warranties of the Parent and the Purchaser contained
herein qualified as to materiality shall be true and correct, and all
representations and warranties of the Purchaser contained herein not qualified
as to materiality shall be true and correct in all material respects, at and as
of the Closing Date with the same effect as though those representations and
warranties had been made again at and as of that date;

(c)

the Parent and the Purchaser shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date;

(d)

the Seller shall have been furnished with certificates (dated the Closing Date
and in form and substance reasonably satisfactory to the Sellers) executed by
the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 7.2(a),
7.2(b) and 7.2(c);

(e)

no Legal Proceedings shall have been instituted or threatened or claim or demand
made against the Seller, the Company, or the Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any Order
by a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;

(f)

the Employment Agreement shall have been executed by Sohel Kapadia and the
Company;

(g)

the Guaranty shall have been executed by the Parent and delivered to the Seller;

(h)

the Investment shall have been completed; and

(i)

 the Parent shall have become the sole stockholder of the Purchaser.   








039996.0183  NEW YORK  105505 v1

31




--------------------------------------------------------------------------------

ARTICLE VIII
DOCUMENTS TO BE DELIVERED

8.1

Documents to be Delivered by the Seller.  

At the Closing, the Seller shall deliver, or cause to be delivered, to the
Purchaser the following:

(a)

stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;

(b)

the certificates referred to in Section 7.1(d) and 7.1(e) hereof;

(c)

copies of all consents and waivers referred to in Section 7.1(g) hereof;

(d)

Employment Agreement, substantially in the form of Exhibit 6.9 hereto, duly
executed by each employee;

(e)

written resignations of the directors of the Company, other than Sohel Kapadia;

(f)

certificate of good standing with respect to each of the Companies issued by the
Secretary of State of the State of incorporation, and for each state in which
either of the Companies is qualified to do business as a foreign corporation;
and

(g)

such other documents as the Purchaser shall reasonably request.

8.2

Documents to be Delivered by the Parent and the Purchaser.  

At the Closing, the Purchaser shall deliver to the Sellers the following:

(a)

Certificates representing the Purchase Price;

(b)

the certificates referred to in Section 7.2(d) hereof;

(c)

the Guaranty; and

(d)

such other documents as the Seller shall reasonably request.




ARTICLE IX
INDEMNIFICATION

9.1

Indemnification.

(a)

Subject to Section 9.2 hereof, the Seller hereby agrees to indemnify and hold
the Parent, the Purchaser, the Company, and their respective directors,
officers, employees, Affiliates, agents, successors and assigns (collectively,
the "Purchaser Indemnified Parties") harmless from and against:





039996.0183  NEW YORK  105505 v1

32




--------------------------------------------------------------------------------

(i)

any and all liabilities of the Company of every kind, nature and description,
absolute or contingent, existing as against either of the Companies prior to and
including the Closing Date or thereafter coming into being or arising by reason
of any state of facts existing, or any transaction entered into, on or prior to
the Closing Date, except to the extent that the same have been fully provided
for in the Balance Sheet, or disclosed in the notes thereto or were incurred in
the ordinary course of business between the Balance Sheet date and the Closing
Date;  

(ii)

subject to Section 10.3, any and all losses, liabilities, obligations, damages,
costs and expenses based upon, attributable to or resulting from the failure of
any representation or warranty of the Seller set forth in Section 4 hereof, or
any representation or warranty contained in any certificate delivered by or on
behalf of the Seller pursuant to this Agreement, to be true and correct in all
respects as of the date made;

(iii)

any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the breach of any covenant or other
agreement on the part of the Seller under this Agreement;

(iv)

any and all notices, actions, suits, proceedings, claims, demands, assessments,
judgments, costs, penalties and expenses, including reasonable attorneys' and
other professionals' fees and disbursements (collectively, "Expenses") incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
"Losses").

(b)

Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the Seller
and their respective Affiliates, agents, successors and assigns (collectively,
the "Seller Indemnified Parties") harmless from and against:

(i)

any and all Losses based upon, attributable to or resulting from the failure of
any representation or warranty of the Purchaser set forth in Section 5 hereof,
or any representation or warranty contained in any certificate delivered by or
on behalf of the Purchaser pursuant to this Agreement, to be true and correct as
of the date made;

(ii)

any and all Losses based upon, attributable to or resulting from the breach of
any covenant or other agreement on the part of the Purchaser under this
Agreement or arising from the ownership or operation of the Companies from and
after the Closing Date; and

(iii)

any and all Expenses incident to the foregoing.




9.2

Limitations on Indemnification for Breaches of Representations and Warranties.





039996.0183  NEW YORK  105505 v1

33




--------------------------------------------------------------------------------

An indemnifying party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to
the indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, other than the representations and warranties set forth
in Sections 4.3, 4.11, 4.24 and 4.29 hereof, exceeds $5,000 (the “Basket”) and,
in such event, the indemnifying party shall be required to pay the entire amount
of such Losses and Expenses in excess of $5,000 (the “Deductible”).

9.3

Indemnification Procedures.

(a)

In the event that any Legal Proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any Person in respect of which payment may
be sought under Section 9.1 hereof (regardless of the Basket or the Deductible
referred to above), the indemnified party shall reasonably and promptly cause
written notice of the assertion of any Claim of which it has knowledge which is
covered by this indemnity to be forwarded to the indemnifying party.  The
indemnifying party shall have the right, at its sole option and expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder.
 If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so.  If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim.  If the indemnified party defends any Claim,
then the indemnifying party shall reimburse the indemnified party for the
Expenses of defending such Claim upon submission of periodic bills.  If the
indemnifying party shall assume the defense of any Claim, the indemnified party
may participate, at his or its own expense, in the defense of such Claim;
provided, however, that such indemnified party shall be entitled to participate
in any such defense with separate counsel at the expense of the indemnifying
party if, (i) so requested by the indemnifying party to participate or (ii) in
the reasonable opinion of counsel to the indemnified party, a conflict or
potential conflict exists between the indemnified party and the indemnifying
party that would make such separate representation advisable; and provided,
further, that the indemnifying party shall not be required to pay for more than
one such counsel for all indemnified parties in connection with any Claim.  The
parties hereto agree to cooperate fully with each other in connection with the
defense, negotiation or settlement of any such Claim.

(b)

After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.





039996.0183  NEW YORK  105505 v1

34




--------------------------------------------------------------------------------

(c)

The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.

9.4

Tax Treatment of Indemnity Payments.  

The Seller and the Purchaser agree to treat any indemnity payment made pursuant
to this Article 9 as an adjustment to the Purchase Price for federal, state,
local and foreign income tax purposes.




ARTICLE X
MISCELLANEOUS

10.1

Payment of Sales, Use or Similar Taxes.  

All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Seller.

10.2

Survival of Representations and Warranties.  

The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3, 4.11, 4.24 and 4.29
which shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within twenty four (24) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced.

10.3

Expenses.  

Except as otherwise provided in this Agreement, the Seller, the Parent and the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Companies bear any of such costs and expenses.

10.4

Specific Performance.  

The Seller acknowledges and agrees that the breach of this Agreement would cause
irreparable damage to the Purchaser and that the Purchaser will not have an
adequate remedy at law.  Therefore, the obligations of the Seller under this
Agreement, including, without limitation, the Seller’s obligation to sell the
Shares to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith.  Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.





039996.0183  NEW YORK  105505 v1

35




--------------------------------------------------------------------------------

10.5

Further Assurances.  

The Seller, the Parent and the Purchaser each agrees to execute and deliver such
other documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

10.6

Submission to Jurisdiction; Consent to Service of Process.

(a)

The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
 Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 10.10.

10.7

Entire Agreement; Amendments and Waivers.  

This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.





039996.0183  NEW YORK  105505 v1

36




--------------------------------------------------------------------------------

10.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

10.9

Table of Contents and Headings.  

The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

10.10

Notices.  

All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the Persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):




(a)

Parent or Purchaser:




Reliablecom Inc.

500 Mamaroneck Ave.

Harrison, New York 10528

Phone:  (914) 777-2090

Telecopier: (914) 777-2095

Attn:  Mr. Sajid Kapadia




Copy to:




Thomas A. Rose, Esq.

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas

New York, New York 10018

Phone:  (212) 930-9700

Facsimile: (212) 930-9725




(b)

Seller and Company:




Sohel Kapadia

Sohel Distributors Inc.

1091 Yonkers Avenue

Yonkers, New York 10704

Phone:  

Facsimile:  





039996.0183  NEW YORK  105505 v1

37




--------------------------------------------------------------------------------

Copy to:




Richard I. Anslow, Esq.

Anslow & Jaclin, LLP

195 Route 9 South, Suite 204

Manalapan, New Jersey 07726

Phone (732) 409-1212

Facsimile (732) 577-1188







10.11

Severability.  

If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

10.12

Binding Effect; Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Sellers or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void;

[intentionally blank]


























039996.0183  NEW YORK  105505 v1

38




--------------------------------------------------------------------------------

CTT INTERNATIONAL DISTRIBUTORS INC.







By:

________________________________

Name:  Sajid Kapadia

Title:    President




RELIABLECOM  INC.







By:

________________________________

Name:  Sajid Kapadia

Title:    President




SOHEL DISTRIBUTORS INC.







By:

________________________________

Sohel Kapadia

President







SELLER:







__________________________________

Sohel Kapadia





039996.0183  NEW YORK  105505 v1

39




--------------------------------------------------------------------------------

ANNEX A







Seller

Voting

Non-Voting

Shares




















039996.0183  NEW YORK  105505 v1


